—Motions to dismiss the appeals of each plaintiff from the judgments granted, with $20 costs, unless plaintiffs perfect the consolidated appeals from said judgment for the June 1979 Term. Plaintiffs’ appeals from the intermediate orders entered November 22, 1977 are dismissed sua sponte pursuant to Jema Props, v McLeod (51 AD2d 702). The appeals and cross appeals from the judgment are consolidated for purposes of argument and may be heard upon one record on appeal and one set of appellants’ points covering the consolidated appeals. Concur — Birns, J. P., Evans, Fein, Sullivan and Lupiano, JJ.